Citation Nr: 1128346	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-03 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to June 17, 2009, and in excess of 50 percent thereafter for headaches.

2.  Entitlement to a rating in excess of 20 percent for residuals of cold injury to the right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for residuals of cold injury to the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for residuals of cold injury to the right upper extremity.

5.  Entitlement to a rating in excess of 10 percent for residuals of cold injury to the left upper extremity.

6.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and from February 1998 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, (1) provided an increased evaluation of 30 percent for headaches, effective February 23, 2007; (2) continued a 20 percent evaluation for residuals of a cold injury to the bilateral lower extremities; and (3) continued a 10 percent evaluation for residuals of a cold injury to the bilateral upper extremities.  The rating decision also denied entitlement to TDIU.  In June 2008, the Veteran filed a notice of disagreement with the decisions regarding his cold injuries and his headaches.

In a December 2009 rating decision, the RO granted an increased evaluation of 50 percent for headaches, effective June 17, 2009.  

The issues of entitlement to a rating in excess of 20 percent for residuals of cold injury to the right lower extremity, entitlement to a rating in excess of 20 percent for residuals of cold injury to the left lower extremity, entitlement to a rating in excess of 10 percent for residuals of cold injury to the right upper extremity, entitlement to a rating in excess of 10 percent for residuals of cold injury to the left upper extremity, and entitlement to total disability based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to June 17, 2009, the Veteran's headaches manifested with characteristic prostrating attacks occurring on an average once a month.  

3.  Starting June 17, 2009, the Veteran's headaches manifested with characteristic prostrating attacks occurring several times per week over the last several months with occasional emergency hospital treatment but were not productive of severe economic inadaptabilty or, standing alone, precluded all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to June 17, 2009, and in excess of 50 percent thereafter for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in February 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in April 2007.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).  In April 2007, the RO provided notice that met these requirements.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations in February 2008 and July 2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation may be assigned for migraine headaches which are very frequent, completely prostrating, prolonged and productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

In February 2007, the Veteran filed an increased rating for headaches.  

In January 2005, the Veteran was afforded a VA neurological examination; there is no indication that the claims file was available for review in conjunction with the examination.  He complained of headaches, which began in service, and which he stated were chronic daily headaches.  He reported aching pressure in both occipital region, nausea without vomiting, photophobia, and phonophobia.  The headaches were alleviated with pain medication.  He was noted to have been previously evaluated for neck, shoulder and back pain.  He was assessed with a chronic headache disorder, both migraine and tension type.

In January 2006, the Veteran submitted a claim for total disability based on individual unemployability in which he noted that he last was employed in 1983 and ceased employment in part because of his headache disability.  

During an initial neurological consultation by a private physician in November 2006, the Veteran complained of headache "for the past many years."  He reported a constant dull headache with intermittent exacerbating headaches with throbbing pain.  He had photophobia and phonophobia with this second type of headache.  He reported that these headaches would occur once every one to two months.  He reported having nausea and vomiting but no loss of consciousness.  He was assessed with intermittent migraine headaches and constant baseline tension headaches.  There were no reports by the Veteran or comments by the physician that the headaches were prostrating such that they precluded daily activities.

During a neurology follow-up in December 2007, the Veteran noted that his Migraine type headache had improved.  He reported continued daily headache but without nausea, focal weakness or numbness.  The neurologist noted that the disorder was not medically well controlled, and he prescribed additional medication.  The neurologist also recommended that the Veteran reduce stress and engage in daily physical exercise.  There was no mention by the Veteran or the neurologist of prostrating attacks or the preclusion of daily activities. 

In a May 2008 letter, the neurologist noted the Veteran reported headaches almost daily with a migraine type headache a few times per month.  He was noted to have been treated with several types of medication; however, none were particularly effective in relieving the headache.  The Veteran reported his headaches bothered him so much that he was not able to do anything, including being employed or working at a regular job.  The neurologist did not comment on the Veteran's capacity for work or other daily activities or note that the headaches were prostrating.  The physician noted the Veteran was evaluated by a psychiatrist for depression, that he did not complain of focal weakness or numbness, and that he was able to walk without assistance at that evaluation.  The neurologist again recommended that the Veteran increase physical activity and decrease stress.

Social Security Administration (SSA) records contained in the claims file focused on the Veteran's motorcycle accidents and did not address headaches in regards to his disability claim.  The SSA determined he became disabled in August 1981 due to a status post fracture of the left tibia with residual displacement and status post excision of exostosis.

In March 2009, the Veteran sought VA treatment for an exacerbation of his chronic obstructive pulmonary disease (COPD) and developed a migraine while in the hospital.  He was given Toradol and within 15 minutes stated that he felt good.  Additionally, it was noted the Veteran was able to drive himself to the hospital.

On June 17, 2009, the Veteran returned to the private neurologist with complaints that none of the prescribed medications were able to reduce his headaches.  He was noted to have last sought treatment in May 2008.  He reported that his headaches were severe enough that he could not remain employed.  He reported being treated at the hospital once in the prior year for his headaches.  He had no complaints of focal weakness or numbness.  The neurologist felt the Veteran suffered from depression and migraine/tension type headaches.  He was advised to reduce his stress and was prescribed medication.

In July 2009, the Veteran was afforded a VA neurological examination; his claims file was not reviewed in conjunction with the examination.  He reported migraine and tension type headaches located in the bi-temporal and occipital region, which were throbbing in nature.  He reported nausea without vomiting, and photophobia and phonophobia.  He reported his flare-up headaches had increased from 2-3 times per week to 3-4 times per week that lasted from a few hours to two to three days and required medication and bed rest.  He reported also having chronic daily headaches of pressure.  He could continue his daily activities and routine once the headaches subsided.  He was assessed with migraine and tension headaches, which were moderately severe and recurred intermittently.  The Veteran reported generally taking over-the-counter medication for his headaches, which were successful in allowing him to continue his daily activities.

A March 2010 letter, the private neurologist noted that the Veteran reported well-controlled headaches, but also reported two emergency room visits because of a severe headache (presumably within the past year, although the letter does not indicate a duration).  After examining the Veteran, the neurologist concluded the Veteran's headaches were well-controlled, but that he should follow-up with provider regarding his depression and anxiety.

The Board concludes that a rating in excess of 30 percent prior to June 19, 2007 and in excess of 50 percent thereafter is not warranted. 

The Board notes that there is little difference between the symptoms noted by the private neurologist in the June 2009 and May 2008 treatment records.  On both occasions the Veteran has been prescribed multiple headache medications, without much effect, and the Veteran reported that his headaches bother him so much he is not able to do anything including being employed.  However, at no time in the period covered by this appeal did the private neurologist or the VA examiner concluded that the headache disorder interfered with employment or daily activities other than bed rest during exacerbations or the reported two occasions of emergency room care.  In fact, in the May 2008 and December 2007 treatment records, the neurologist encouraged the Veteran to be more physically active.  Additionally, while the Veteran reported two occasions of emergency room care for migraines, the record contains one record of emergency care for COPD, during which a headache arose and was controlled within 15 minutes.  Lastly, the March 2010 treatment record from the neurologist showed an improvement in the Veteran's headache condition.

Under Diagnostic Code 8100, a 50 percent evaluation may be assigned for migraine headaches which are very frequent, completely prostrating, prolonged and productive of severe economic inadaptability.  The Board concludes that prior to June 17, 2009, the Veteran's headache warranted a rating of 30 percent but not greater because the Veteran's headache exacerbations occurred on the average of once per month.  Although not medically well controlled at some times, the headaches were not reported by the Veteran or evaluated by examiners as prostrating or precluding work or daily activities.  Throughout the period of the appeal the attending neurologist encouraged increased physical activity.  If the Veteran's migraines, at that time, had been frequent, prolonged, and prostrating enough to produce a severe economic inadaptability, then the Veteran would also not have been able to engage in increased exercise or daily activity.  

Although there is credible lay and medical evidence both for and against an increased rating of 50 percent effective June 17, 2009, this rating is the highest schedular rating available, and the Board concludes that consideration of a higher rating on an extraschedular basis is not warranted.  Starting at the time of the June 2007 examination, the record showed that the headache exacerbations had increased in frequency and length and that infrequent emergency room visits were required for additional medication that was effective.  The Veteran also reported the need for best rest during an attack.  These features are contemplated by the 50 percent rating as the criteria includes very frequent and completely prostrating events.  However, none of the examiners concluded that the disorder alone precluded all employment and was responsible for severe economic inadaptability.  The record showed that the Veteran had not worked since the 1980s for other reasons.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  The Board finds that the Veteran's statements are questionably credible, in that he does suffer from headache pain, but it is questionable whether he exaggerates the level of pain based upon treatment records which show him to recover from painful headaches within minutes of the administration of medication, or replying that he "feels good" but then reports pain at a 5/10 level.  However, the treatment for pain, which does not include hospitalization or evidence of prostrating attacks, is sufficient to evaluate the Veteran's headaches.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 30 percent prior to June 17, 2009, and in excess of 50 percent thereafter is denied.





REMAND

A remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Further development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010) are met.

Cold Injuries

The Veteran is currently rated 20 percent for residuals of cold injury to his lower extremities and 10 percent for residuals of cold injury to his upper extremities.  In February 2007, he filed a claim for an increase in those ratings.

The evaluation of the same disability under various diagnoses, a practice known as pyramiding is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Initially, the Board notes that the Veteran has had a noncompensable rating for his Raynaud's disease, and a 10 percent rating for his eczematoid dermatitis for more than 20 years and, therefore, those are protected ratings.  See 38 C.F.R. § 3.951(b)(2010).  

In an August 1972 rating decision, the Veteran was granted an increased rating of 10 percent from May 23, 1972 for eczema dermatitis, previously diagnosed as tinea pedis.  He was noted to have scaliness with pigmentation on the left wrist and upper palm, and scaliness on the left heel with fresh vesicle on the second toe.  There were brownish spots on the border of both feet, with mild scaliness in several interspaces.

VA treatment records show that the Veteran has a medical history of chronic low back pain, osteoarthritis, COPD, tobacco usage, chronic bronchitis, lichen planus, Hepatitis B, Hepatitis C, polysubstance abuse, and 28 fractures.  VA and SSA records show that the Veteran fractured the tibia and fibula of his left leg in both 1981 and 1985. 

SSA records contain the treatment records following the Veteran's two serious motorcycle accidents, including a February 1997 treatment record which noted that the Veteran suffered from paresthesias since his accident.  It was also noted that the Veteran had bilateral tendonitis in his shoulders following multiple falls and traumas.

In January 2008, the Veteran was afforded a VA cold injuries VA examination; the claims file was not reviewed in conjunction with the examination.  He reported cold sensitivity, particularly in the hands and feet, and he reported his hands would turn white or grey.  The examiner then noted the Veteran had a history of Raynaud's disease.  He reported numbness and tingling in the hands and feet.  He had bilateral tinea pedis and onychomyocosis of the toenails.  He had scale and erythema present on his bilateral feet.  

In February 2008, the Veteran was afforded a VA neurological examination; there is no indication the claims file was available.  The Veteran complained of severe frostbite and cold injury during service in Korea.  He complained of numbness of both feet and painful neuropathy symptoms on both legs and feet for the last several years.  He complained of some symptoms of neuropathy on his hands as well.  He was diagnosed with peripheral neuropathy of the lower extremities, and the examiner opined this was likely due to his frostbite in service.

Private treatment records from May 2008 noted the Veteran had neck and back pain, athlete's foot, eczema, and dermatitis.  

In June 2009, the Veteran was again afforded a VA cold injuries examination without review of his claims file.  The Veteran reported he stopped working in 1982 due to a head on motorcycle accident.  The Veteran was noted to be a cigarette smoker.  He complained of bilateral thigh pain, cold sensitivity in his hand and feet, and numbness and tingling in his hands and feet.  He denied any Raynaud's phenomenon.  He was noted to have a fungal infection of his feet and toenails consistent with tinea pedis and onychomycosis.  It was noted there was no radiographic evidence of frostbite injury, and the examiner found that the Veteran's thigh pain was not due to his cold injury.

In July 2009, the Veteran was again afforded a VA neurological examination without review of his claims file.  He was assessed with peripheral neuropathy of both upper and lower extremities, which the examiner attributed to the cold injury in service.

In an April 2011 informal hearing presentation, the Veteran's representative argued that the July 2009 VA examination was inadequate for rating purposes because the claims file was not reviewed and because the examination is two years old and does not reflect the current level of the Veteran's cold injury disabilities.

On remand, the Veteran should be scheduled for a VA cold injuries examination, with review of the claims file and this remand, and following the Cold Injury Protocol Examination.  A review of the claims file is necessary as the examiner needs to determine which symptoms the Veteran presents with are residuals of his cold injury and which may be attributed to other medical issues (smoking, paresthesias, lichen planus, etc.)  The examiner also needs to determine if the Veteran's skin conditions are residuals of his cold injury, related to his service-connected eczema dermatitis, or can be attributed to another medical problem.

TDIU

The Veteran initially filed for TDIU in January 2006, and submitted a VA Form 21-8940 at that time.  He more recently submitted a VA Form 21-8940 in December 2010.

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities, including headaches (50 percent), cold injuries to the lower extremities (20 percent each), cold injuries to the upper extremities (10 percent each), eczematoid dermatitis (10 percent), tinnitus (10 percent), Raynaud's disease (noncompensable), and left ear hearing loss (noncompensable).  In January 2006 and December 2010, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, however, the RO has not had the opportunity to provide VA Form 21-4192 to the Veteran's prior employer.  

The Veteran has been in receipt of SSA disability as a result of injuries incurred during two motorcycle accidents since 1981.  As such, the Veteran should be provided necessary VA examinations to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cold injury protocol examination for the purpose of determining the current severity of his service-connected residuals of cold injury to the bilateral upper and lower extremities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All medically indicated tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  The RO/AMC should provide the examiner with a copy of the Cold Injury Protocol Examination Worksheet prior to the examination.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of cold injury to the bilateral upper and lower extremities, including any arthralgia or other pain, numbness, cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X- ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  The examiner should note that the Veteran is service connected for eczema dermatitis and should determine if any skin conditions noted on examination should be considered residuals of a cold injury, part of his eczema dermatitis, or attributable to another medical condition (hepatitis).  The examiner should also comment on whether the numbness, tingling, and pain the Veteran reports is attributable to his cold injury or his 

2.  The RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's December 2010 submitted VA Form 21-8940.

3.  The Veteran should be scheduled for a VA examination(s) regarding all service connected disabilities to address whether or not these disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations (including Neurological) should be provided when appropriate.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


